Order, Supreme Court, New York County (Rena K. Uviller, J.), entered on or about January 5, 2012, which denied defendant’s CPL 440.46 applications for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of defendant’s resentencing applications (see e.g. People v Anonymous, 85 AD3d 414, 415 [1st Dept 2011], lv denied 18 NY3d 922 [2012]). Although defendant claims to have been a mere street level seller, there are significant and reliable indicia of higher level trafficking, including the fact that two of defendant’s convictions involved sales of half an ounce or more of cocaine. In addition, defendant’s rec*561ord includes repeated violations of parole, seven tier II prison disciplinary violations, and a pattern of serious misconduct against women while at liberty. The mitigating factors cited by defendant failed to outweigh the aggravating factors in his background. Concur — Tom, J.E, Saxe, Richter, Abdus-Salaam and Feinman, JJ.